 

COMPLAINT/REMOVAL DISMISSAL
United States District Court
Southern District of New York

Mag. Judge Dkt. No. 4 A Ke PS Se L Date \\ ~ Zz b _ 4

pA
The Government sespothuly requests the Court to dismiss without prejudice the A Complaint Removal
Proceedings in

United States v. Ge v C ben VAL Ww) C1 + wT a a
<The ComplaintRule 40 Affidavit was filed on ae eoy— \ A = ‘ee |

 

 

 

eye 8 pease ithdraw arnt bey ie <) JE Se AE Tee

 

 

 

<4 UNITED STATES ATTQRNEY
Cate ae oe NOE r ASSISTANT 4
raed OAAL SD ck we S- wi A 4 Ay EAA
(i Tint hame
SO ORDERED: WSN EA
: . “ @ “_ f “ f ponte é e
oleh pa Ca Ce 17/25 fe
UNITED STAES MAGISTRATE JUDGE A DATE

 

 

Distribution: White + Court Yellow > U.S. Marshals Green ~> Pretrial Services Pink ~* AUSA Copy

 

 

 

 
